DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-12 and 15-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Ho et al. (US Patent US 10535946 B2) teaches: “an electrical connector 100, for connecting between a CPU (Central Processing Unit) 200 and a PCB (Printed Circuit Board) 300 comprising: an insulative housing 1 defining opposite upper and lower surfaces in a vertical direction Z; at least one passageway formed in the housing and extending through both the upper surface and the lower surface in the vertical direction Z; and at least one contact retained in the passageway and including a primary part 2 and a secondary part 3 discrete from while mechanically and electrically connected to each other; wherein the primary part 2 includes a first spring arm 21 with a contacting section 213 for contacting the CPU 200, and at least one of the primary part 2 and the secondary part 3 includes a soldering leg 32 with the soldering section with a solder ball 4 thereon for mounting to the PCB 300".
However, Ho fails to provide, teach or suggest: at least one contact including a primary part and a secondary part both retained in the passageway, the primary part and the secondary part being discrete from while mechanically and electrically 
Claims 4 and 6-11 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 12, Ho et al. (US Patent US 10535946 B2) teaches: “an electrical connector 100, for connection between a CPU (Central Processing Unit) 200 and a PCB (Printed Circuit Board) 300, comprising: an insulative housing 1 defining opposite upper and lower surfaces in a vertical direction Z; at least one passageway formed in the housing and extending through both the upper surface and the lower surface in the vertical direction Z; and at least one contact retained in the passageway and including a primary part 2 and a secondary part 3 discrete from while mechanically and electrically connected to each other; wherein the primary part 2 includes a first spring arm 21 extending above the upper surface with a contacting section 213 for contacting the CPU 200, and at least one of the primary part 2 and the secondary part 3 includes a mounting leg 32 around the lower surface for mounting to the PCB 300".
However, Ho fails to provide, teach or suggest: at least one contact including a primary part and a secondary part both retained in the passageway, the primary part and the secondary part being discrete from while mechanically and electrically connected to each other; the secondary part forms a second spring arm contacting the first part; and the primary part includes a planar first main body and the secondary part 
Claims 15-18 are dependent on claim 12 and are therefore allowable for the same reasons.  
As per claim 19, Ho et al. (US Patent US 10535946 B2) teaches: “an electrical connector 100, for connection between a CPU (Central Processing Unit) 200 and a PCB (Printed Circuit Board) 300, comprising: an insulative housing 1 defining opposite upper and lower surfaces in a vertical direction Z; at least one passageway formed in the housing and extending through both the upper surface and the lower surface in the vertical direction Z; and at least one contact retained in the passageway and including a primary part 2 and a secondary part 3 mechanically and electrically connected to each other; wherein the contact includes a spring arm (21, 31) extending above the upper surface with a contacting section 213 for connecting to the CPU 200, and a mounting section (22, 33) around the lower surface for mounting to the PCB; wherein a first transmission path (along 22) and a second transmission path (along 32) are formed between the contacting section 213 and the mounting section, the first transmission path (along 22) has a higher conductivity (see column 9, lines 40-55) or a lower resistance (see column 9, lines 40-55) than the second transmission path (along 32)".
However, Ho fails to provide, teach or suggest: the primary part and the secondary part are discrete from each other structurally and differ from each other in thickness and in material.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831 
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831